Citation Nr: 1435674	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-07 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 

2. Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.

3. Entitlement to an initial evaluation in excess of 10 percent for service-connected tinnitus. 

4. Entitlement to an effective date earlier than October 31, 2013, for the grant of service connection for bilateral hearing loss. 

5. Entitlement to an effective date earlier than October 31, 2013, for the grant of service connection for tinnitus. 

6. Entitlement to a temporary total rating (TTR) based on the need for convalescence following surgical excision of heterotopic bone, left shoulder, on July 1, 2008. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to December 1974; September 1980 to March 1987; and from July 1991 to July 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Baltimore, Maryland Regional Office (RO) of the Department of Veterans Affairs (VA), which denied claims for a rating in excess of 50 percent for PTSD and a temporary total rating following a July 2008 surgical procedure for the service-connected left shoulder.  The Veteran submitted a notice of disagreement (NOD) in November 2008; a statement of the case (SOC) was issued in February 2011; and the Veteran filed a timely substantive appeal in March 2011.  Jurisdiction of the appeal currently resides with the RO in Togus, Maine. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to an evaluation in excess of 50 percent for PTSD; entitlement to an effective date earlier than October 31, 2013, for the grant of service connection for bilateral hearing loss; entitlement to an effective date earlier than October 31, 2013, for the grant of service connection for tinnitus; entitlement to an initial evaluation in excess of 10 percent for the service-connected tinnitus; and entitlement to an initial compensable evaluation for the service-connected hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A statement received from the Veteran's orthopedic physician after the July 1, 2008 surgery indicated that he was limited to restricted duty until September 2, 2008.  

2. Post-surgical VA treatment records dated in August 2008 indicated that the Veteran had developed post-operative subacromial bursitis in the left shoulder and that such residuals were impeding his recovery.  

3. Resolving reasonable doubt in the Veteran's favor, the records reflect that the Veteran likely required convalescence for approximately 2 months.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the assignment of a temporary total rating for convalescence under 38 C.F.R. § 4.30 from July 1, 2008, through September 30, 2008, is warranted. 38 U.S.C.A. §§ 5107, 7104 (West 2002); 38 C.F.R. § 4.30 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this decision, the Board grants a temporary total disability rating for the left shoulder based on surgical treatment necessitating convalescence under the provisions of 38 C.F.R. § 4.30.  As such action represents a complete allowance of the Veteran's claim, no further discussion of VA's duties to notify and to assist is necessary.

Entitlement to a Temporary Total Rating - Left Shoulder 

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge or outpatient release when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30.

The record reflects that the Veteran underwent surgical excision of heterotopic bone due to left shoulder heterotopic ossification (HO) on July 1, 2008. See VA Operative Report.  He is service-connected for left shoulder impingement syndrome, status post open lateral clavicle resection, and VA treatment records show that he has undergone previous left shoulder surgical procedures in 2002 and 2005, for which total temporary ratings are in effect.  He asserts that he is entitled to a temporary total rating for a period of convalescence following the July 2008 left shoulder procedure.

A July 1, 2008, hospital discharge note reflects that the Veteran underwent excision of heterotopic bone, left shoulder, and that he was to follow-up with the orthopedic clinic in 2 weeks.  He was prescribed Percocet for pain and Indocin for inflammation, and was instructed to avoid heavy lifting and to keep a sling on the left upper extremity. 

A July 18, 2008, VA orthopedic wound care note reflects that the Veteran's pain was less than it was pre-operatively; his staples were removed at that time.  He was instructed to continue with exercises at home. 

A July 18, 2008, VA "Sick/Disability Certification" form filled out by the Veteran's orthopedic physician indicated that the Veteran was able to return to restricted duty on July 21, 2008, but with no lifting of the left arm.  The form further indicated that he could resume full duty on September 2, 2008.  

An August 18, 2008, VA orthopedic surgery outpatient note reflects that the Veteran was 6 weeks status post excision of HO from the left AC joint.  The Veteran reported that he had been doing well up until 2 or 3 weeks prior, when he "slept on the left shoulder" and has had "severe pain with motion."  The orthopedic physician stated that the Veteran had apparently developed subacromial bursitis "that is hampering his recovery."  He was given a steroid injection for pain relief; additionally, he was prescribed a Medrol Dose Pac and his Indocin dosage was doubled.  

A September 22, 2008, VA orthopedic surgery outpatient note reflects a diagnosis of status post resection of HO from left shoulder with post-operative subacromial bursitis.  The Veteran reported that some of his pain had returned.  He was able to carry out most of his activities of daily living, but was limited with overhead activities.  Forward elevation/flexion of the left shoulder was limited to 60 degrees; abduction to 90 degrees; and external rotation to 30 degrees.  Impingement signs were positive.  The Veteran was given another steroid shot and advised to continue Indocin and resume physical therapy as soon as possible. 

An October 29, 2008, VA orthopedic surgery outpatient note reflects that the Veteran had "minimal discomfort" with the left shoulder and that he was doing exercises at home and had completed the course of Indocin.  Objectively, the surgical scar well healed but slightly tender.  Flexion of the left shoulder was to 100 degrees and external rotation was to 70 degrees.  The assessment was status post excision of HO left shoulder.  He was advised to continue home exercises to improve range of motion and to follow-up as needed.  

Lastly, in his August 2008 claim for a TTR, the Veteran stated that his orthopedic physician advised him (per the July 2008 letter outlined above) that he could not return to full duty until September 2, 2008; until that time, he was on restricted duty.  The Veteran reported that his current employer did not have "restricted duty" and that his supervisor would not accept anything less than full duty.  Therefore, the Veteran requested a TTR for this entire time period, i.e., from July 2008 to September 2008.  

In light of foregoing, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to a temporary total disability evaluation under 38 C.F.R. § 4.30 for the July 1, 2008, surgical procedure to September 30, 2008. 

Indeed, the evidence of record establishes that, although the Veteran initially saw an improvement in his left shoulder pain following his July 2008 surgery, he was not medically cleared to return to full duty for at least 2 months following the procedure (i.e., September 2, 2008).  Additionally, it appears that the Veteran developed severe post-operative subacromial bursitis in the left shoulder, which, according to August 2008 orthopedic treatment notes, actively hindered his recovery.  In light of the foregoing, the record reflect that the Veteran likely required convalescence for approximately 2 months.  Therefore, resolving reasonable doubt in the Veteran's favor, entitlement to a temporary total rating based upon convalescence from a July 2008 surgical excision of heterotopic bone from the left shoulder is established through September 30, 2008. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.30.  


ORDER


A temporary total disability rating based on surgical treatment performed on July 1, 2008, necessitating convalescence under the provisions of 38 C.F.R. § 4.30, from July 1, 2008 to September 30, 2008, is granted.


REMAND

1. Manlincon Issues

Service connection for bilateral hearing loss and tinnitus was granted in a June 2014 RO rating decision.  The RO assigned a noncompensable rating for hearing loss, effective October 31, 2013; a 10 percent rating was assigned for tinnitus, also effective October 31, 2013.  

Significantly, a Notice of Disagreement (NOD) was filed in July 2014, which reflects disagreement with the June 2014 decision.  The Veteran expressly disagreed with both the effective date of the awards and the evaluations assigned. 

The RO has not yet issued a Statement of the Case (SOC) on these matters.  An unprocessed NOD should be remanded, not referred, to the RO for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238 (1999).

2. Entitlement to higher rating for PTSD

With respect to the Veteran's claim for entitlement to a disability rating in excess of 50 percent for PTSD, the Board observes that his most recent VA compensation and pension (C&P) examination occurred in November 2010.  As the Veteran's most recent VA C&P examination is more than four years old, and he reported additional symptoms in a December 2010 statement (e.g., violence, severe depression, suicide, memory loss, severe personality changes) a March 2011 statement "my symptoms have and continue to get worse"), and in 2012 VA treatment records (e.g., homicidal thoughts), the Board finds that a contemporaneous examination is warranted so as to determine the current nature and severity of his PTSD. See Snuffer v. Gober, 10 Vet.App. 400 (1997); Caffrey v. Brown, 6 Vet.App. 377 (1994); VAOPGCPREC 11-95 (1995).


Accordingly, the case is REMANDED for the following action:

1. Issue an SOC with respect to the claims for (i) entitlement to an effective date earlier than October 31, 2013, for the grant of service connection for bilateral hearing loss; (ii) entitlement to an effective date earlier than October 31, 2013, for the grant of service connection for tinnitus; (iii) entitlement to an initial compensable evaluation for the service-connected bilateral hearing loss; and (iv) entitlement to an initial evaluation in excess of 10 percent for the service-connected tinnitus.  The Veteran is advised that a timely Substantive Appeal must be filed in order to perfect the appeal as to these additional matters. 38 C.F.R. § 20.302(b) (2013).  Only if the appeal is timely perfected, are these issues to be returned to the Board.

2. Obtain and associate with the claims file all outstanding records of VA treatment pertaining to the Veteran's service-connected PTSD. 

3. Schedule an appropriate VA examination to determine the current severity of his PTSD.  The claims file must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of the Veteran's PTSD and also estimate his Global Assessment of Functional (GAF) Scale score.  The examiner should specifically indicate whether the Veteran's PTSD results in (1) occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; (2) occupational and social impairment with reduced reliability and productivity; (3) occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or (4) total occupational and social impairment.

If different results apply for different periods of the Veteran's appeal (i.e., since September 2008, and for one year prior thereto), then the examiner should specify which dates apply to which results.

The examiner should consider all of the evidence of record, including lay statements and medical records.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


